Mollison, Judge:
Counsel for the parties have submitted the above-entitled appeal for reappraisement for decision upon stipulation on the basis of which I find that the proper basis of value of the *600raincoats involved, which are in chief value of rubber, exported from Hong Kong on February 5,1959, is export value, as defined in section 402(b), Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, and that such value is the invoice unit price, plus cost of packing and export charges as invoiced, not including buying commission.
Judgment will issue accordingly.